         Case 1:16-cv-09527-MKV Document 58 Filed 08/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EXXONMOBIL OIL CORPORATION,
                                                        Case No. 16-cv-09527 (ER)
              Petitioner,
                                                        NOTICE OF MOTION TO VACATE
               v.                                       CERTAIN ORDERS AND THE FINAL
                                                        JUDGMENT
TIG INSURANCE COMPANY,

              Respondent.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of TIG Insurance Company’s Motion to Vacate Certain Orders and the Final Judgment,

Respondent TIG Insurance Company hereby moves the Court and submits this motion

requesting that this Court issue an indicative ruling under Federal Rule of Civil Procedure

62.1(a)(3) stating either (i) that it will grant TIG’s motion to vacate the order compelling

arbitration (Dkt. No. 21), the order confirming the arbitral award and imposing prejudgment

interest (Dkt. No. 49), and the final judgment (Dkt. No. 52) in this matter if the Second Circuit

remands for that purpose; or (ii) that the motion at least raises a substantial issue regarding the

justification for vacatur, as well as any other relief the Court deems necessary.
          Case 1:16-cv-09527-MKV Document 58 Filed 08/13/21 Page 2 of 2



Dated: August 13, 2021             /s/ Daniel P. Goldberg

                                   Daniel P. Goldberg
                                   Daniel M. Sullivan
                                   HOLWELL, SHUSTER & GOLDBERG LLP
                                   425 Lexington Avenue
                                   New York, New York 10017
                                   (646) 837-5151
                                   dgoldberg@hsgllp.com
                                   dsullivan@hsgllp.com

                                   Christopher R. Carroll
                                   Jillian G. Dennehy
                                   KENNEDYS CMK LLP
                                   570 Lexington Avenue
                                   New York, New York 10022
                                   (908) 848-6310
                                   christopher.carroll@kennedyslaw.com
                                   jillian.dennehy@kennedyslaw.com

                                   Attorneys for Respondent TIG Insurance Company




                                         2
